   

Fill in this information to identify your case:

. ye 1 of 42

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA

Case number (if known) Chapter

 

O Check if this an
amended filing

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, /nstructions for Bankruptcy Forms for Non-Individuals, is available.

1. Debtor's name Path Medical Center Holdings, Inc.

 

2. All other names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer Identification | XX-XXXXXXX
Number (EIN)

 

4. Debtor's address Principal place of business Mailing address, if different from principal place of
business

2304 West Oakland Park Blvd
Fort Lauderdale, FL 33311

 

 

Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code
Broward Location of principal assets, if different from principal
County place of business
2304 West Oakland Park Bivd Fort Lauderdale, FL
33311

 

Number, Street, City, State & ZIP Code

 

5. Debtor's website (URL) www.pathmedical.com

 

6. Type of debtor @ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

OO) Partnership (excluding LLP)
1 Other. Specify:

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 2 of 42

 

Debtor —_ Path Medical Center Holdings, Inc.
Name
7. Describe debtor's business A. Check one:

Case number (if known)

0) Health Care Business (as defined in 11 U.S.C. § 101(27A))
OO Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

0 Railroad (as defined in 11 U.S.C. § 101(44))

O Stockbroker (as defined in 11 U.S.C. § 101(53A))

O Commodity Broker (as defined in 11 U.S.C. § 101(6))

O Clearing Bank (as defined in 11 U.S.C. § 781(3))

Hl None of the above

B. Check all that apply
O Tax-exempt entity (as described in 26 U.S.C.

§501)

 

0 Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
0 Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See http://www.uscourts.gov/four-digit-national-association-naics-codes.

 

8. Under which chapter of the

Bankruptcy Code is the
debtor filing?

A debtor who is a “small
business debtor” must check
the first sub-box. A debtor as
defined in § 1182(1) who
elects to proceed under
subchapter V of chapter 11

(whether or not the debtor is a

Check one:
O Chapter 7
O Chapter 9

@ Chapter 11. Check all that apply:

1 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
$2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not
exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

 

 

 

“small business debtor’) must 1 The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
check the second sub-box. debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
O Aplanis being filed with this petition.
(1 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).
The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
Attachment to Voluntary Petition for Non-individuals Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.
0 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
OO Chapter 12
9. Were prior bankruptcy HE No.
cases filed by or against Oy
the debtor within the last 8 eS:
years?
If more than 2 cases, attach a
separate list. District When Case number
District When Case number
Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 3 of 42

Debtor —_ Path Medical Center Holdings, Inc. Case number (i known)

 

Name

10. Are any bankruptcy cases [No
pending or being filed by a

 

business partner or an Bes.
affiliate of the debtor?
List all cases. If more than 1, . :
attach a separate list Debtor Path Medical, LLC Relationship Affiliate
Southern District of
District Florida When Case number, if known

 

11. Why is the case filed in Check all that apply:

this district? . .
@ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately

preceding the date of this petition or for a longer part of such 180 days than in any other district.

O_sA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Doesthe debtorownor yo
have possession of any

real property or personal [1 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

 

 

 

 

 

 

 

 

property that needs
immediate attention? Why does the property need immediate attention? (Check all that apply.)
C1 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?
0 It needs to be physically secured or protected from the weather.
1 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
O Other
Where is the property?
Number, Street, City, State & ZIP Code
Is the property insured?
OONo
OlyYes. Insurance agency
Contact name
Phone
BD siatistica and administrative information
13. Debtor's estimation of ‘ Check one:

available funds ao. |
BB Funds will be available for distribution to unsecured creditors.

O After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

 

14. Estimated number of 1-49 1 1,000-5,000 D 25,001-50,000
creditors O150-99 1 5001-10,000 0 50,001 -100,000

0100-199 D 10,001-25,000 DO More than100,000
1 200-999

15. Estimated Assets D $0 - $50,000 01 $1,000,001 - $10 million 1 $500,000,001 - $1 billion
C1 $50,001 - $100,000 1 $10,000,001 - $50 million CD $1,000,000,001 - $10 billion
@ $100,001 - $500,000 C1 $50,000,001 - $100 million DO $10,000,000,001 - $50 billion
C1 $500,001 - $1 million 01 $100,000,001 - $500 million OD More than $50 billion

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 4 of 42

 

 

Debtor ~~ Path Medical Center Holdings, Inc. Case number (if known)
Name
16. Estimated liabilities DO $0 - $50,000 O $1,000,001 - $10 million 0 $500,000,001 - $1 billion
O $50,001 - $100,000 0 $10,000,001 - $50 million D) $1,000,000,001 - $10 billion
DO $100,001 - $500,000 a $50,000,001 - $100 million 0 $10,000,000,001 - $50 billion
0 $500,001 - $1 million 0 $100,000,001 - $500 million O More than $50 billion

 

Official Form 201 Voluntary Petition for Non-4individuals Filing for Bankruptcy page 4
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 5 of 42

Debtor —_ Path Medical Center Holdings, Inc. Case number (if known)

 

Name

BE Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature a
of authorized The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.

representative of debtor
| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and correct.

| declare under penalty of perjury that the foregoing is true and correct.

   

 

 

 

  

 

 

 

 

xX Manuel Fernandez
Signature*Of authérjZed nn a&d€btor Printed name
Title Chief Executiyé Officer
ae
A 2 4
18. Signature of attorney xX Gt Faber Date August 27, 2021
Signature of attorney for debtor MM /DD/YYYY

Brett Lieberman
Printed name

Edelboim Lieberman Revah PLLC
Firm name

20200 W Dixie Highway

Ste 905

Miami, FL 33180

Number, Street, City, State & ZIP Code

Contact phone 305-768-9909 Emailaddress Brett@elrolaw.com

 

69583 FL
Bar number and State

Official Form 201 Voluntary Petition for Non-individuals Filing for Bankruptcy page 5
Case 21-18339-SMG Doc1_ Filed 08/28/21 Page 6 of 42

Fill in this information to identify the case:

Debtorname Path Medical Center Holdings, Inc.

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF FLORIDA

Case number (if known)

O Check if this is an
amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors __ ins

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any

amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in

coronas ad a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
, ani :

| a and signature

lam the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

 

 

Oo Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
o Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
oO Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
oO Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
oO Schedule H: Codebtors (Official Form 206H)
B Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
Oo Amended Schedule ZN A
o Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsg¢tired Claims and Not Insiders (Official Form 204)
o Other document that requires a declaration
| declare under penalty of perjury that the foregoing is true and correct. q
Executedon August 27, 2021 x / ‘

 

 

Signature of individual Cor of debtor

Manuel Fernandez
Printed name

Chief Executive Officer
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2021 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 21-18339-SMG Doc1_ Filed 08/28/21 Page 7 of 42

Fill in this information to identify the case
Debtor name | Path Medical Center Holdings, Inc.
United States Bankruptcy Court for the. SOUTHERN DISTRICT OF O Check if this is an

FLORIDA
Case number (if known): amended filing

 

 

 

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 

 

Name of creditor and Name, telephone number | Nature of claim Indicate if claim | Amount of claim

complete mailing address, | and email address of (for example, trade is contingent, | If the claim is fully unsecured, fill in only unsecured claim amount. If

including zip code creditor contact debts, bank loans, unliquidated, or | claim is partially secured, fill in total claim amount and deduction for
professional services, disputed value of collateral or setoff to calculate unsecured claim.
and government Total claim, if Deduction for value | Unsecured claim
contracts) partially secured of collateral or setoff

Alpine Funding, LLC $134,944.82 $40,616.66 $94,326.16

clo Medley Capital,

LLC

280 Park Avenue,
6th Floor East

New York, NY 10017
Comvest Capital Ill, $15,335,671.62  $4,622,088.15) $10,713,583.47%
L.P.

clo Comvest
Partners

525 Okeechobee
Blvd, Suite 1050
West Palm Beach,
FL 33401

Medley Credit $3,071,134.35" $924,417.64)  $2,146,716.71%
Strategies (KOC)
LLC

clo Medley Capital
LLC

280 Park Avenue,
6th Floor East

New York, NY 10017
Medley Oppurtunity $7,736,494.509 $2,328,700.467 $5,407,794.04%
Fund Ill, LLP

clo Medley Capital
LLC

280 Park Avenue,
6th Floor East

New York, NY 10017
Northport TRS, LLC $15,355,671.62)  $4,622,088.154 $10,733,583.47%
clo Medley Capital
LLC

280 Park Avenue,
6th Floor East

New York, NY 10017

 

 

 

 

 

 

 

 

 

 

 

 

 

*Based on best estimates and allocations of liabilities and estimated collateral value as of July 31, 2021.

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 8 of 42

 

 

 

Debtor Path Medical Center Holdings, Inc. Case number (if known)
Name
Name of creditor and Name, telephone number

complete mailing address,

and email address of

Nature of claim
(for example, trade

Indicate if claim
is contingent,

Amount of claim

If the claim is fully unsecured, fill in only unsecured claim amount. If

 

 

New York, NY 10022

 

including zip code creditor contact debts, bank loans, unliquidated, or | claim is partially secured, fill in total claim amount and deduction for
professional services, disputed value of collateral or setoff to calculate unsecured claim.
Total claim, if Deduction for value | Unsecured claim
partially secured of collateral or setoff
Phenixfin $15,112,744.954  $4,548,966.734 $10,563,778.221
Corporation
445 Park Avenue
9th Floor

 

Sierra Income
Corporation

clo Medley Captial
LLC

280 Park Avenue,
6th Floor

New York, NY 10017

$20,011,697.38%

$6,023,561.30%

$13,988, 136.087

 

Great Banc Trust
Company

clo Bucky Wright
801 Warrenville
Road, Suite 500
Lisle, IL 60532

 

 

 

 

 

 

$25,000.00

 

 

 

Official form 204

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com

"Based on best estimates and allocations of liabilities and estimated collateral value as of July 31, 2021.

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

page 2

Best Case Bankruptcy
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 9 of 42

      
 

Fill in this information to identify the case:

  

Debtorname Path Medical Center Holdings, Inc.

       
 
 

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF FLORIDA

Case number (if known)

 

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals

OO Check if this is an
amended filing

 

 

 

12/15
GEReE Summary of Assets
1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
1a. Real property:
Copy line 88 from Schedule A/B........c:sccccsecssssssssnssssessssssnnsesnsntnesesessessiasessistvessissiusisssusnessnsevssieee $ 0.00
1b. Total personal property:
Copy line 91A from Schedule A/B........cc::ssccessevssessussssessusvesssunnenssunseseiessssungsesinvantenuastssinsessinsesenentstnsse $ 220,060.00
1c. Total of all property:
Copy line 92 from Schedule A/B.........:.sscsssssesssusssssssessssssssssesnssssesisusessssusnisiesisasssssessssesesessssssesnssaneeseeeese $ 220.060.00
GE summary of Liabilities
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule Doo..ecccccccccccccccccesesse-s- $ 76,778,359.24
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part 1 from line 5a of Schedule E/F..........cccccsscssssssssscsssssssssssvsesssseesssssvecssssssecsesesece $ 0.00
3b. Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from line 5b of Schedule EMF... ......e.ccesteesecsesesteseeseneeneees +$ 210,060.00
4. “Total WiabitneS sssscssesiccecsevessessensceey sa ssvesvesesorauesecsswarvsswaen vasice sauces etanate ste vapispen beta -dBbade-eaconearenearenenesnensancnsensaneceneeneneee
Lines 2 + 3a + 3b $ 76,988,419.24
Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com

 

 

 

 

 

 

Best Case Bankruptcy
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 10 of 42

United States Bankruptcy Court
Southern District of Florida

Inte _Path Medical Center Holdings, Inc. Case No.

 

Debtor(s) Chapter 11

VERIFICATION OF CREDITOR MATRIX

I, the Chief Executive Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.

  

Date: August 27, 2021

Man ande7iC ef Rxecutiv@ Officer
Signer/Title

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 11 of 42

Abreu, Miliser
5035 Gardens Drive
Orlando, FL 32812

Acosta, Leidy

871 Ibis Walk Place North
Apt 2209

Saint Petersburg, FL 33716

Alpine Funding, LLC

c/o Medley Capital, LLC

280 Park Avenue, 6th Floor East
New York, NY 10017

Aghili, Shoukoh

3037 N. Oakland Forest Club
#102

Oakland Park, FL 33309

Alcazar, Leonor E
2417 Funston St
Hollywood, FL 33020

Aldarondo, Shaida

408 NE 6th Street

Unit 303

Fort Lauderdale, FL 33304

Almendares, Missel
4779 Poseidon Place
Lake Worth, FL 33463

Alonso, Maria D
819 Southwest 27th Street
Fort Lauderdale, FL 33315

Alvarez, Josue
1323 Dragon Head Drive
Valrico, FL 33594

Arias, Elisa J
1377 W. 69th Street
Hialeah, FL 33014

Armoza, Diana Catherine
Knollwood Street
Saint Cloud, FL 34773

Atler, Denise L
2142 NW 85 Lane
Coral Springs, FL 33071
 

Case 21-18339-SMG Doc1 Filed 08/28/21 Page 12 of 42

Augustin, Kyneberlie
5253 North Dixie Highway
Bl Fort Lauderdale, FL
33334

Aviles-Velazquez,
Stephanie Marie

31236 Bridgegate Drive
Wesley Chapel, FL 33545

Bailey, Lisa
404 N.W. 5th Terr.
Hallandale Beach, FL 33009

Baille, Melila

2652 Carambola

Cir N unit 1

Coconut Creek, FL 33066

Baldaras Saldierna, Irene
1007 King St.
Plant City, FL 33563

Barreiro, Joshua A
201 Terrace Ridge Circle
Davenport, FL 33896

Barzaga, Anny Lisney
13881 NW 238 St.
High Springs, FL 32643

Bien Aime, Junie
1755 NE 164st
Apt 113

Miami, FL 33162

Binet Rosario, Nelly
4910 NW 11th Court
Fort Lauderdale, FL 33313

Blackwood, Delisha Torlse
2760 NW 164th Street
Miami Gardens, FL 33054
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 13 of 42

Blake, Cadeen
6531 SW 10th St
North Lauderdale, FL 33068

Bonet, Rosa

6161 Northwest 2nd Avenue
#223

Boca Raton, FL 33487

Bonnardel, Neil S
18981 Sw 32 St
Miramar, FL 33029

Brewton, Nichole
5880 Clydesdale Court
Davie, FL 33314

Brooks, Robin D
146 Laurel Way

1B

Herndon, VA 20170

Brown, Candis

3800 S Ocean Dr
Apartment 1017
Hollywood, FL 33019

Cabreja, Melanie
920 Woodside Circle
Apt A

Kissimmee, FL 34741

Cadet, Marene

2781 Ocean Club Blvd.
Apt. 106

Hollywood, FL 33019

Callen, Norma
3218 NW 23rd Ave
Miami, FL 33142

Calvo, Maria A
3921 East 9th Lane
Hialeah, FL 33013
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 14 of 42

Campbell, Christena
19500 NW 12th Ave
Miami, FL 33169

Cantu, Eduardo

6901 Indian Creek Dr
Apt. 7

Miami Beach, FL 33141

Capaz, Neysa
295 NW 72nd Ave
Apartment 407
Miami, FL 33126

Capezza, Victoria
12230 Legacy Bright Street
Riverview, FL 33578

Cardoso Lopes, Jarbas Felipe
5644 Blue Shadows Court
Orlando, FL 32811

Carlin, Dalanie

791 N. Pine Island Road
#212

Fort Lauderdale, FL 33324

Carlin, Patricia
1137 SE 6th Ave
Dania, FL 33004

Castillo Padilla, Rosendo
451 nw 7 st

apt. 206

Miami, FL 33136

Chavarria, Rommel
2890 W 71ist St
Hialeah, FL 33018

Cherian, Joseph
15444 Montesino Drive
Orlando, FL 32828
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 15 of 42

Chukes, Jimeria
1128 Fennel Green Drive
Seffner, FL 33584

Clarke, Leigh R

2501 Riverside Drive
APT 309

Coral Springs, FL 33065

Claro Cisnero, Mirtha
7630 Cayuga Dr
New Port Richey, FL 34653

Cockren, Lissette
330 S.W. 97th Ave.
Pembroke Pines, FL 33025

Comvest Capital III, L.P.

c/o Comvest Partners

525 Okeechobee Blvd, Suite 1050
West Palm Beach, FL 33401

Connor, Lyron G
1716 SW 10th st.
Fort Lauderdale, FL 33312

Cordero, Crystal
725 Crest Pines Dr
Apt 417

Orlando, FL 32828

Core Tossona , Danielle
N 16724 Southwest 10th Street
Pembroke Pines, FL 33027

Creighton, Shenequa
1219 S Dixie Hwy W

Apt 207

Pompano Beach, FL 33060

Crespo, Aneika M
4831 Sw 193 Lane
Southwest Ranches, FL 33332

Cruz Gonzalez, Victor
3702 Windham Dr
Holiday, FL 34691
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 16 of 42

Curtis, Lance
11509 Southwest 15th Street
Hollywood, FL 33025

D'Alessio, Ann Elizabeth
614 NE 2nd Place
Dania, FL 33004

Da Silva Borges, Sergio
1019 South Hiawasee Road
Apt #3812

Orlando, FL 32835

Davis Goldman, PLLC
(notice only)

1441 Brickell Ave
Sre 1400

Miami, FL 33131

Dattus, Sheila
111 Sw 4th Ave #9
Pompano Beach, FL 33060

Dawkins, Christina Venetta
610 Northwest 2nd Avenue
Hallandale Beach, FL 33009

De La Paz, Iris
3305 W Aileen St
Tampa, FL 33607

De La Vina, Jimmy
2321 Atlantic Avenue
apt 3

Opa-locka, FL 33054

Del Moral, Marylirza
Olde Camelot Circle
Haines City, FL 33844

Delgado Cheong, Dania
3702 Windham Dr
Holiday, FL 34691
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 17 of 42

Diaz, Elisa

6261 SW 24th Place
Unit 306

Davie, FL 33314

Djebelli, Jahan
3245 Virginia St
Apt 57

Miami, FL 33133

Doctor, Antionesia

3700 Oakland Preserve Way
APT. 5304

Oakland Park, FL 33334

Douglas, Ebony Lynn
1200 Via Lugano Circle
Apt. 211

Boynton Beach, FL 33436

Dyges, Anthony
231 Northwest 47th Avenue
Plantation, FL 33317

Eapen, Geogith

Emmenecker, Andrew Charles
1108 Bartow Road

Apt j114

Lakeland, FL 33801

Etienne, Felicia
1120 Northwest 147th Street
Miami, FL 33168

Faez, Candida L
7602 W Henry Ave
Tampa, FL 33615

Farrington, Taneisha
2403 South 25th Street
#111

Fort Pierce, FL 34981

Felder, Derrick Charles
3300 Northwest 18th Street
Fort Lauderdale, FL 33311
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 18 of 42

Fernandez, Akralys Veronica
6822 N. Clark
Tampa, FL 33614

Fernandez, Andre
2160 Denny Court
Boca Raton, FL 33486

Fernandez, Christian
9696 Hollyhill Drive
Orlando, FL 32824

Fernandez, Judith
4050 Southwest 136th Avenue
Miramar, FL 33027

Fernandez, Manuel A
2160 Denny Court
Boca Raton, FL 33486

Ferreras, Gabriel
6011 Nw 42nd Ave
Coconut Creek, FL 33073

Fiacco, Melissa L
11136 Meridian Dr N
Parkland, FL 33076

Fiacco, Olivia L
11136 Meridian Drive North
Parkland, FL 33076

Fiacco, Priscilla L
11136 Meridian Dr N
Parkland, FL 33076

Firpi, Maria Emily
7001 NW 16th St

Apt A-406
Plantation, FL 33313

Fleurent, Marie

4201 NW 34th Street

#415

Fort Lauderdale, FL 33319
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 19 of 42

Forrest-Thomas, Brenda
303 NW 9t" Ave
Pompano Beach, FL 3306

Franco Sterling, Alberto

Francois Paul, Marie
8261 V a DiVeneto
Boca Raton, FL 33496

Frias, Lynette
3596 Vega Creek Dr.
St. Claud, FL 34772

Fuerte, Raul
209 NW 109** Ave #407
Miami, FL 33312

Fye, Kelly
2813 SW 29 Ct.
Ft. Lauderdale, FL 33312

Garcia Alvarez, Ahimed
6014 Lake Underhill Road
Orlando, FL 32807

Garcia Bondani, Carlos Alejandro
10706 Savannah Wood Court
Orlando, FL 32832

Gedeon, Iderlia
6337 NW 24 Court
Margate, FL 33063

Gomez, Aracely
18440 Cayman St
Eustis, FL 32736

Gomez, Fernando Martin
910 Coral Ridge Drive
#203

Coral Springs, FL 33071

Gonzalez Garay, Dulce Maria
10550 West State Road 84
Lot 359

Davie, FL 33324
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 20 of 42

Gonzalez, Arnaldo
10985 SW 107 Street
Apt 308

Miami, FL 33176

Gonzalez, Ashley
4601 Northwest 42nd Street
Lauderdale Lakes, FL 33319

Gonzalez, George
1301 W Branch St
Lantana, FL 33462

Gonzalez, Gisette
1190 Muzano Street
Apt B-401
Kissimmee, FL 34741

Gracia, Tamara
425 Sinbad Avenue
Port Saint Lucie, FL 34952

Granda, Angel Enrique
1700 Azalea Ct

Apt. A

Oldsmar, FL 34677

GreatBanc Trust Company
801 Warrenville Road
Suite 500

Lisle, IL 60532

Guerra Mora, Sander

9125 Southwest 77th Avenue
Apt A206

Miami, FL 33156

Guevara, Maria Milagros
818 Dundee Drive
Winter Springs, FL 32708

Guillaume, Enide
4158 Inverrary Dr
Apt 408

Lauderhill, FL 33319
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 21 of 42

Guzman, Jorge A
197 Tulip Way
Kissimmee, FL 34743

Hankerson, Arlene

18932 NW 27th Avenue
Apt 309

Miami Gardens, FL 33056

Hargrett, Latoya L
11684 Sanderling Drive
Wellington, FL 33414

Harris, Elease
701 NW 2nd Terr
Deerfield Beach, FL 33441

Henderson, Karla Michelle
2217 Chapin Street
Tampa, FL 33605

Hernandez, Ana
14576 Laguna Beach
Orlando, FL 32824

Hernandez, Liana
2674 Franklin Drive
Fort Lauderdale, FL 33311

Hernandez, Mia Angela
2910 NE 53rd Terrace
Margate, FL 33063

Hinkel, Reba R
301 NW 50th St
Pompano Beach, FL 33064

Ireland, Beverley A

3445 Pinewalk Drive North
Apt 208

Margate, FL 33063

Irizarry, Jose Angel
5075 Ernst Court
Orlando, FL 32819
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 22 of 42

Izquierdo, Madelaine
18678 NW 77th Place
Hialeah, FL 33015

Jackson, Tamara
1470 Northwest 55th Avenue
Lauderhill, FL 33313

Jamieson, Cory

3113 Cortez Rd W
Lot 74

Bradenton, FL 34207

Janvier, Louis
1448 Herring Lane
Clermont, FL 34714

Jenkins, Jarae
15741 Northwest 17th Court
Opa-locka, FL 33054

Jenkins, Vereity Ayana
301 Rollins Drive
Davenport, FL 33837

Johnson, Shineta Twana

Jones, Valecia
1813 Meridel Ave
Tampa, FL 33612

Jorge Hernandez, Violeta
6950 Sw 3rd Street
Pembroke Pines, FL 33023

Jose, Emmanuel

4681 Sable Pine Cir

Unit Dl

West Palm Beach, FL 33417

Keller, Kristi
4225 Cypress Dr
Saint Cloud, FL 34772
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 23 of 42

Kelley, Ashtyn

3410 Pinewalk Drive North
827

Margate, FL 33063

Kerr, Stephane J
800 Sw 64 Terr North
Lauderdale, FL 33068

Kurtic, Aldijana
4350 82nd Avenue North
Pinellas Park, FL 33781

Letchworth, Tabitha
3615 Wayne Road
Lakeland, FL 33810

Lewin, Karl

941 Framlingham Ct
APT 103

Lake Mary, FL 32746

Ling, Kimberly J
1650 NW 27th Avenue
Fort Lauderdale, FL 33311

Lopexdevictoria, Cynthia Altelia
5099 Elmnurst Road
West Palm Beach, FL 33417

Lopez, Erin Albon

2598 South Conway Road
APT 1311

Orlando, FL 32812

Lopez, Johanna M
1271 Nw 31st Street
Miami, FL 33142

Lopez, Yennifer
121 Snapdragon court
Kissimmee, FL 34743

Lossen, Samantha
5715 Harrison St
Hollywood, FL 33023
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 24 of 42

Maldonado-Santiago, Sheila M
3104 Camino real Dr N
Kissimmee, FL 34744

Manfredonia, Michael Joseph
1005 NW 67th Avenue
Margate, FL 33063

Manuel A. Fernandez
2160 Denny Court
Boca Raton, FL 33486

Manzanilla, Marisela O
6953 Pines Circle
Coconut Creek, FL 33073

Markevich, Alexander
400 NE 12 ave

Apt. 704

Hallandale, FL 33009

Martin, Bradford
920 Greenbriar Drive
Boynton Beach, FL 33435

Martin, Christina E
5318 Anhinga Trail
New Port Richey, FL 34653

Martinez, Elias
9291 E Bay Harbor Drive Apartment 5A
Bal Harbor island, FL 33154

Martinez, Jose Vladimir
2315 N. Congress Avenue
Apt. 27

Boynton Beach, FL 33426

Martinez, Lee-Jeannette
5411 Mayo St
Hollywood, FL 33021

Martinez, Victoria
2409 Tracy Lane
Deltona, FL 32738
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 25 of 42

Martinez, Wendy E
828 NW 58th St
Miami, FL 33127

McBride, Precious Nicole
720 N.W 15th Terrace
Fort Lauderdale, FL 33311

Mccant, Alicia

5255 Cinderlane Parkway
Apt. 249

Orlando, FL 32808

McCleary, Latasha
7151 Tam Oshanter Blvd
North Lauderdale, FL 33068

McDermott, Linda
7012 NW 100th Terrace
Tamarac, FL 33321

McEwen, Darleen K
3577 Cocoplum Circle
Coconut Creek, FL 33063

McEwen, Monica A
3170 Coral Way
Apt. 1002

Miami, FL 33145

McKnight, Alandra A
3504 Sprite Lane
St. Cloud, FL 34772

Medley Capital Corporation

c/ Medley Capital LLC

280 Park Avenue, 6th Floor East
New York, NY 10017

Medley Capital LLC, as Agent
280 Park Avenue, 6th Floor East
New York, NY 10017

Medley Credit Strategies (KOC) LLC
c/o Medley Capital LLC

280 Park Avenue, 6th Floor East
New York, NY 10017
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 26 of 42

Medley Opportunity Fund III, LLP
c/o Medley Capital LLC

280 Park Avenue, 6th Floor East
New York, NY 10017

Meneses Tohalino, Lizbeth J
3120 West Hallandale Beach Blvd
# 614

Hallandale Beach, FL 33009

Menjivar, Ana G
8208 Nw 74th Terr
Tamarac, FL 33321

Mesa, Andres
13922 Magnolia Ridge Loop
Winter Garden, FL 34787

Miranda-Rueda, Raquel
247 St Cloud Village Ct
#102

Kissimmee, FL 34744

Mobley, Jerome
1402 Robin Ct.
Longwood, FL 32750

Mojica, Jazmine
11433 Royal Palm Boulevard
Coral Springs, FL 33065

Mojica, Jiamaryliz Delcarmen
350 24th Street NW #108C
Winter Haven, FL 33880

Molina, Yuleidy
2900 Nw 100 St
Miami, FL 33147

Monestime, Jeanine H
1175 Northwest 110th Street
Miami, FL 33168

Montalvo, Amanda
4938 Elon Crescent
Lakeland, FL 33810
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 27 of 42

Montalvo, Rosa
6460 Scott St
Hollywood, FL 33024

Morales, Yeseny Y
2500 N 26th Terrace
Hollywood, FL 33020

Morgan, Lewis and Bockius, LLP
1717 Main Street, Suite 3200
Dallas, TX 75201

Munroe, Tamika Allison
4200 NW 3rd ct

unit 311

Plantation, FL 33317

Murphy, Cristin
4355 Corporate Ave
Apt 176

Lakeland, FL 33809

Nahmany, Stacey
8302 Southwest 20th Street North
Lauderdale, FL 33068

Nicoletti, Brian
7026 Chatum Light Run
Bradenton, FL 34212

Nidetz, Andrew M
1301 NE Miami Gardens Dr #911
Miami, FL 33179

Nixon, Janelle
7551 Viscaya Circle
Margate, FL 33063

Norvelus, Naderge
711 Southwest 76th Avenue North
Lauderdale, FL 33068

Northport TRS, LLC

c/o Medley Capital LLC

280 Park Avenue, 6th Floor East
New York, NY 10017
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 28 of 42

O'Neal, T'Keyah
4418 Cobia Dr
Tampa, FL 33617

O'Shaughnessy, John W
13444 Fordwell Drive
Orlando, FL 32828

Ojiemu, Jephthah

603 Sea Pine Way
Apt A3

Greenacres, FL 33415

Oliveros, Silvana P
3121 Sw 64 Terr
Miramar, FL 33023

Oliveros, Silvana P
3121 SW 64 Terrace
Miramar, FL 33023

Orelus, Nancy
6424 Southwest 20th Court
Miramar, FL 33023

Osias, Anne C
650 NE 149th St apt 110A
North Miami, FL 33161

Otero, Tasha Daniella
4689 King Cole Blvd
1200 W Holden Ave
Orlando, FL 32811

Pagan Melanie Nicole
63 Las Brisas Way
Kissimmee, FL 34743

Palma, Luisa

13839 Fairway Island Drive
Apt 1132

Orlando, FL 32837
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 29 of 42

Palmer, Jayvin Jaquan Tyriq
6050 SW 27th Street

ABE. 205

Miramar, FL 33023

Pellegrino, Lindsey M
8227 San Carlos Circle
Tamarac, FL 33321

Pena, Nicholas
16116 Kilmarnock Drive
Miami Lakes, FL 33014

Perera, Patricia
8844 NW 168ST
Miami, FL 33018

Perez Gonzalez, Yamislaida
3004 Maple Shade Place
Seffner, FL 33584

Perez, Gustavo A

704 Creekwater Terrace
#102

Lake Mary, FL 32746

Perez, Lyzella Valentine
539B Albatross Drive
Kissimmee, FL 34759

Perez, Teresa
421 Northeast ist Street Apt 101
Hallandale Beach, FL 33009

Perez, Vidmarie Perez
341 Preserve Point Blvd
Davenport, FL 33837

Perez, Zadys
663 Flagami Boulevard
Miami, FL 33144

Perpetuo, Michelle
9104 NW 147th Terrace
Hialeah, FL 33018
 

Case 21-18339-SMG Doc1 Filed 08/28/21 Page 30 of 42

Phenixfin Corporation
445 Park Avenue

9th Floor

New York, NY 10022

Philip, Avinash
268 nw 89th ave
Coral Springs, FL 33071

Pierre Louis, Barbara
570 NW 47th Ave
Plantation, FL 33317

Pierre Louis, Barbara
570 NW 47th Avenue
Plantation, FL 33317

Pierre, Louisida
5024 lantana road apt 3110
Lake Worth, FL 33463

Pierre, Rochine Nerleta
611 SW Dalton Circle
Port Saint Lucie, FL 34953

Pileta, Thalia
2813 West Patterson Street
Tampa, FL 33614

Pina, Yusleny
3011 23rd Ave N
Saint Petersburg, FL 33713

Planos, Marcos A
1113 54th Ave N
St Petersburg, FL 33703

Porras, Luis
10400 NW 35th Pl
Miami, FL 33147

Pozzi, Tammy Lyn
205 Derby Downs Pl
Apartment 204
Brandon, FL 33510
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 31 of 42

Priester, Nikia
4324 N.W 9th Ave. apt 7-3 B
Deerfield Beach, FL 33064

Proskauer Rose LLP
One International Place
Boston, MA 02110

Qian, Jean
2516 Montclaire Circle
Weston, FL 33327

Quintero Rodriguez, Aneudi
3001 Lilly Belle Drive
Kissimmee, FL 34744

Quintero, Leticia
14533 Sw 285 Terr
Homestead, FL 33033

Quintero, Misleibys
28004 Sw 136 Place
Homestead, FL 33033

Quintero, Nelson
6824 Tanglewood Bay Drive
Orlando, FL 32821

Ragoonanan, Shreya
2100 Northwest 6lst Avenue
Sunrise, FL 33313

Ram, Laishdeo
10205 Beneva Drive
Tampa, FL 33647

Ramirez, Bernice Miranda
905 East Lambright Street
Tampa, FL 33604

Ramos, Kathleen
1837 SW Norman Lane
Port Saint Lucie, FL 34984

Ramsuer, Felicia
15210 Amberly Dr. Apt #1924
Tampa, FL 33647
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 32 of 42

Ravelo, Tonia
605 Koala Court
Kissimmee, FL 34759

Reis, Angela
421 SO 61 Terrace
Hollywood, FL 33023

Reyes, Emily Katelin
18170 Northwest 59th Avenue apt 103
Hialeah, FL 33015

Rivera Torres, Yarelis
1110 Hackberry Drive
Orlando, FL 32825

Rivera, Waymaliz Leean
2905 South Semoran Boulevard Apt 162
Orlando, FL 32822

Rivero, Felix
2909 Nw 92st
Miami, FL 33147

Robin D. Brooks
146 Laurel Way
Herndon, VA 20170

Rodriguez, Barbara M

320 S Flamingo Rd

Apt 150

Pembroke Pines, FL 33027

Rodriguez, Humberto
7012 NW 95th Ave.
Tamarac, FL 33321

Rolon, Keyla M
6301 Sherman St
Hollywood, FL 33024

Roman, Brenda Liz
14492 Ward Rd
Orlando, FL 32824
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 33 of 42

Romero, Blanca
1410 N. 68th Terrrace
Hollywood, FL 33024

Romero, Karla
6203 N. Hubert Avenue
Tampa, FL 33614

Rosario Morales, Janais
1701 Shady Ridge Court
Orlando, FL 32807

Salcedo, Jose
10936 SW 182nd Lane
Miami, FL 33157

Sanchez, Saul

1700 Woodbury Road
Apt 3105

Orlando, FL 32828

Sanchez, Yhester M
9182 Nw 112 Terr
Hialeah Gardens, FL 33018

Santiago Fernandez, Jean
13124 Heather Moss Drive Apt. 515
Orlando, FL 32837

Santos, Marilee
111 Washington Palm Loop
Davenport, FL 33897

Seraneau, Maureen
5704 Southwest 39th Street
West Park, FL 33023

Sierra Income Corporation
c/o Medley Captial LLC

280 Park Avenue, 6th Floor
New York, NY 10017

Silva, Dianelys
3402 Doctor Love Road
Orlando, FL 32810
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 34 of 42

Simmer, Jacqueline

1009 N Ocean Blvd

#PH2

Pompano Beach, FL 33062

Smith, Matthew
10434 Abelia Court
Port Richey, FL 34668

Smith, Nicholas
4416 19th St Cir W
Apt A

Bradenton, FL 34207

Smith, Patty E
1705 Nw 15 Ave Fort
Lauderdale, FL 33311

Smith, Vannetta

3733 N. Goldenrod Road
Apt. 204

Winter Park, FL 32792

Solano, Rowland
713 Gazelle Way
Kissimmee, FL 34759

Soto, Alma
7190 NW 21st Street
Sunrise, FL 33313

Sotolongo, Roxanna
4515 E 8th Ln
Hialeah, FL 33013

St Juste, Maryse
1312 26th St NW
Winter Haven, FL 33880

Stephens, Calvin

4381 Southwest 10th Place
Apt 102

Deerfield Beach, FL 33442
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 35 of 42

Stillman, Aria

6261 bent Pine drive
1014B

ORLANDO, FL 32822

Suarez, Idenises
8164 NW 10St
Apt.2

Miami, FL 33126

Talledo Jibaja, Deysi
2105 Island Walk Drive
Orlando, FL 32824

Tanelus, Wideline
4714 NW 58th St
Tamarac, FL 33319

Taveras, Angela M
5420 Deerbrooke Creek Circle Apt 11
Tampa, FL 33624

Tejada, Giovanni

10600 Bloomfield Drive
apt. 418

Orlando, FL 32825

Thaureaux Bueno, Yoanne
7310 W 3rd Ave
Hialeah, FL 33014

Thelus, Luciana
5811 West McNab Road
North Lauderdale, FL 33068

Thomas, Pamela L
18920 Nw 56 Ct
Miami Gardens, FL 33055

Thompson, Shiann
4412 Teka Lane
St. Cloud, FL 34772

Tingo, Frank
6976 Swinscoe Lane
Windermere, FL 34786
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 36 of 42

Toribio, Hazel
1811 Southwest 97th Terrace
Miramar, FL 33025

Torres, Anthony O
10176 Vickers Ridge Drive
Orlando, FL 32829

Troutman, Tammy
4132 NW 181ist Lane
Miami Gardens, FL 33055

Urrutia, Jacqueline
6428 Vineland Road
Apt 302

Orlando, FL 32819

Valcourt, Renette
1180 Northwest 155th Lane Apt 211
Miami, FL 33169

Valdiviezo, Elysia
7331 NW 37th St
Unit 4

Hollywood, FL 33024

Vargas, Jahaira
670 Basingstoke Ct

Kissimmee, FL 34758
Varona, Evert

9328 Longmeadow Circle
Boynton Beach, FL 33436

Vasallo, Clara Maria
940 West 51st Place
Hialeah, FL 33012

Ventura, Teanny
13173 Onlten Cie
Orlando, FL 32832

Vital, Santia
2150 Siena Way
Hollywood, FL 33021
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 37 of 42

Volodarsky, Alexander
7441 Wayne Ave

apt # 14-0

Miami Beach, FL 33141

Walker, Melvin J
8441 nw 26th Place
Sunrise, FL 33322

Walker, Stefanie
4188 N Landar Drive
Lake Worth, FL 33463

Ward, Fernando
4821 NW 58th St
TAMARAC, FL 33319

Ward, Lauren Michele
3793 pioneer trails blvde
Lakeland, FL 33810

Watkinson, Derek J.
7131 Bellaire terrace
New Port Richey, FL 34653

West, Unika
5820 Northwest 21st Street
Lauderhill, FL 33313

Whitfield, Ray
6509 Sedgeford Drive
Lakeland, FL 33811

Williams, Kyshawn M
1029 Putnam Drive
Sarasota, FL 34234

Wilson, Ivonne
1926 Magical Ln
Kissimmee, FL 34744

Woolsey, Timothy M
9213 Sw 16th Rd E
Boca Raton, FL 33428
Case 21-18339-SMG Doc1 Filed 08/28/21 Page 38 of 42

Wuertz, Michael A
1343 Gangplank Dr
Valrico, FL 33594

Yates, Rae-Ann R
429 Short Drive
Kissimmee, FL 34759

Yero, Junior
9140 Chantilly Ln
Port Richey, FL 34668

Yoffe, Melissa
3410 Monarch Breeze Dr Apt 412
Riverview, FL 33578

Zamora, Jose
17501 Northwest 48th Avenue
Miami Gardens, FL 33055

zZzupcau, Liliana
837 NW 82nd Pl
Boca Raton, FL 33487
DocuSign Envelope ID: 2B167A4B-Ai28-4544 98 SERASRTES9>Doc 1 Filed 08/28/21 Page 39 of 42

RESOLUTIONS ADOPTED
AT SPECIAL MEETING OF THE BOARD OF DIRECTORS OF
PATH MEDICAL CENTER HOLDINGS, INC.
AND
AS SOLE MEMBER OF PATH MEDICAL LLC

August 24, 2021

A. Voluntary Petition Under the Provisions of Chapter 11 of Title 11 of the United
States Code.

RESOLVED, that on or about December 21, 2021, in the judgment of the Board of Directors
(the “Board”) of Path Medical Center Holdings, Inc., a Delaware corporation (the “Company”),
based on, among other things, advice of counsel, advice of its financial advisor, review of the
relevant finances and projections of the Company and its subsidiary, it determined that it was
desirable and in the best interests of the Company, its creditors and other parties in interest, that
the Company file, or cause to be filed, a voluntary petition for relief under the provisions of
chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of Florida (Fort Lauderdale Division), which filing is
was previously approved (the “Chapter 11 Proceedings”) and which prior resolution is ratified in
its entirety; and it is

FURTHER RESOLVED, in the judgment of the Company’s Board of Directors, based on,
among other things, advice of counsel, advice of its financial advisor, review of the relevant
finances and projections of the Company and its subsidiary, it is still desirable and in the best
interests of the Company, its creditors and other parties in interest, that the Company file, or
cause to be filed, a voluntary petition for relief, which is again approved; and it is

FURTHER RESOLVED, that in the judgment of the Board, based on, among other things,
advice of counsel, advice of its financial advisor, review of the relevant finances and projections
of the Company and its subsidiary it is desirable and in the Company’s best interests, that the
Company, as the sole member of Path Medical, LLC, a Florida limited liability company wholly
owned by the Company (the “Subsidiary’’), to cause the Subsidiary to file a voluntary petition for
relief under the provisions of chapter 11 of the Bankruptcy Code in the United States Bankruptcy
Court for the Southern District of Florida (Fort Lauderdale Division), which filing is hereby
approved; and it is

FURTHER RESOLVED, that Manuel Fernandez, the Company’s Chief Executive Officer, or
any other officer as designated by the Board (collectively, the “Authorized Officers”), acting
alone or with one or more other Authorized Officers, be, and they hereby are, authorized to
execute and file on behalf of the Company and the Subsidiary all petitions, schedules, lists and
other motions and papers, or documents, and to take any and all actions that they deem necessary
or proper to obtain such relief, including, without limitation, any action necessary to maintain the
ordinary course operation of the Company’s and the Subsidiary’s respective businesses.

Page 1 of 4
DocuSign Envelope ID: 2B167A4B-A/28-4544 IRF SSEPAERI CS O>Doc 1 «Filed 08/28/21 Page 40 of 42

B. Retention of Professionals

RESOLVED, that any Authorized officer be, and each hereby is, authorized to employ the law
firm of Edelboim Lieberman Revah, PLLC as bankruptcy counsel to represent and assist the
Company and Subsidiary in carrying out their respective duties under the Bankruptcy Code, and
to take any and all actions to advance the Company’s and Subsidiary’s rights and obligations in
connection with the Chapter 11 Proceedings including, without limitation, filing any pleadings
and petitions for relief; and in connection therewith, the Authorized Officers, with power of
delegation, are hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers and to cause to be filed an appropriate application for authority to retain the
Services of Edelboim Lieberman Revah, PLLC; and it is

FURTHER RESOLVED that the Company is hereby authorized to pay Edelboim Lieberman
Revah, PLLC a retainer of not less than $200,000.00 for bankruptcy costs and services, plus such
other amounts as set forth in the engagement agreement and as authorized by the United States
Bankruptcy Court; and

FURTHER RESOLVED, that any Authorized Officer be, and each hereby is, authorized to
employ the law firm of Davis & Goldman PLLC as special corporate counsel, to represent and
assist the Company and Subsidiary in any and all matters and provide advice and guidance in
connection with, among other things, the operations, ongoing or hereafter arising litigation, and
other non-bankruptcy matters of and related to the Company and the Subsidiary during any
bankruptcy case; and in connection therewith, the Authorized Officers, with power of delegation,
are hereby authorized and directed to execute appropriate retention agreements, pay appropriate
retainers and to cause to be filed an appropriate application for authority to retain the services of
Davis & Goldman PLLC; and it is;

FURTHER RESOLVED, that any Authorized Officer be, and each hereby is, authorized to
employ the law firm of Foley & Lardner LLP as special litigation counsel, to represent and assist
the Company and Subsidiary in connection with ongoing litigation; and in connection therewith,
the Authorized Officers, with power of delegation, are hereby authorized and directed to execute
appropriate retention agreements, pay appropriate retainers and to cause to be filed an
appropriate application for authority to retain the services of Foley & Lardner LLP; and it is

FURTHER RESOLVED, that any Authorized Officer be, and each hereby is, authorized to
employ on or more financial advisors in the Authorized Officer’s discretion to advise the
Company and Subsidiary in connection with the Chapter 11 Proceedings including any sale
contemplated therein; and in connection therewith, the Authorized Officers, with power of
delegation, are hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers and to cause to be filed an appropriate application for authority to retain the
services of such financial advisor(s); and it is

FURTHER RESOLVED, that any Authorized Officer be, and each hereby is, authorized to
employ the law firm, Hinshaw & Culbertson LLP as special corporate counsel, to advise the
Company and Subsidiary in connection with, among other things, corporate, ESOP, finance and
bankruptcy during the Chapter 11 Proceedings; and in connection therewith, the Authorized
Officers, with power of delegation, are hereby authorized and directed to execute appropriate
retention agreements, pay appropmiate retainers and to cause to be filed an appropriate application
for authority to retain the services of Hinshaw & Culbertson LLP; and it is

Page 2 of 4
DocuSign Envelope ID: 2B167A4PA GA OUT SSE SME Doc 1 «Filed 08/28/21 Page 41 of 42

FURTHER RESOLVED, that any Authorized Officer be, and each hereby is, authorized and
directed to employ any other professionals to assist the Company and its Subsidiary in carrying
out their duties under the Bankruptcy Code; and in connection therewith, the Authorized
Officers, with power of delegation, are hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers and to cause to be filed an appropriate application
for authority to retain the services of any other professionals as necessary.

Cc. Further Actions and Prior Actions

RESOLVED that in addition to the specific authorizations heretofore conferred upon the
Authorized Officers, each of them, acting alone, hereby is authorized, directed and empowered,
in the name and on behalf of the Company and the Subsidiary to take or cause to be taken any
and all such further actions, to execute and deliver any and all such agreements, certificates,
instruments and other documents and to pay all expenses, including filing fees, in each case as in
such Authorized Officer’s judgment shall be necessary or desirable to fully carry out the intent
and accomplish the purposes of these resolutions; and it is

FURTHER RESOLVED, that all acts, actions, and transactions relating to the matters
contemplated by the foregoing resolutions done in the name of, and on behalf of, the Company
and Subsidiary, which acts would have been approved by the forgoing resolutions except that
such acts were taken before these resolutions were adopted, are hereby in all respects confirmed,
approved and ratified in all respects; and it is

FURTHER RESOLVED, that Any Authorized Officer be, and each hereby is, authorized to
obtain and negotiate debtor-in-possession financing (“DIP Financing”) on terms substantially
similar to the following:

DIP Financing: (a) in the total amount of $5,000,000.00 (Five Million Dollars) through debtor-
in-possession financing, subject to Bankruptcy Court approval, pursuant to 11 U.S.C. § 364(b),
and (b) pursuant to other reasonable terms and conditions to be determined by the Authorized
Agent and all of the foregoing subject to Bankruptcy Court approval.

FURTHER RESOLVED, that the Secretary of the Company is hereby authorized, empowered
and directed to certify that the foregoing resolutions of the Board were duly adopted as of the

date hereof.
The undersigned have executed this written consent effective as of the date first set forth

above.

[Signature Page to Follow]

Page 3 of 4
DocuSign Envelope ID: 2B167Aap Ae TSS SNiS Doc 1 Filed 08/28/21 Page 42 of 42

PATH MEDICAL CENTER HOLDINGS, INC. DIRECTORS:

DocuSigned by: '
(sf

DocuSigned by:
(ak rd
Mate Prado

DocuSigned by:
Dovid Campbell
DavideCam pbell

PATH MEDICAL, LLC
Path Medical Center Holdings, Inc.,
its Sole Member

DocuSigned by: '
[eft

Its: CEO

[Signature Page to Written Consent of Directors of Path Medical Holdings, Inc. — Ch. 11
Protection, retention of Professionals, and Further and Prior Actions]

Page 4 of 4
